DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/19/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-43 were previously cancelled. 
5.	Claims 50 and 60 are currently cancelled. 
6.	Claims 64-65 are new. 
7.	Claims 44-49, 51-59, 61-65 numbered accordingly are allowed herein.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 4/14/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 4/14/2022 was filed after the mailing date of the Non-Final office action on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 44-49, 51-59, 61-65 are allowed herein and numbered accordingly.
2.	As to Independent Claims 44, 58, and 63 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Babaei et al. US 20190132857 discloses in Sections [0183] A UE is configured with multiple DL or UL BWPs, inactive DL/UL BWP activated by a DCI scheduling a DL assignment or UL grant respectively, the DCI comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission; Section [0169] The BWP switching triggered by DCI and timer; Section [0170] UE may switch to the target BWP (bandwidth part) and start to transmit UL in the target BWP according to the BWP indication field; Section [0307] The wireless device receive a downlink control information (DCI) indicating switching from the first bandwidth part (BWP) to the second bandwidth part;  And second prior art, Philippe et al. US 20160302092 discloses in Section [0054] The DCI message may contain: narrowband indicator (NBI) command number, where NBI is a one-bit field if the UE-110 needs to switch to wideband (from narrowband.
	However, Babaei in view of Philippe do not render obvious in combination with other limitations in the independent claims the claim elements An apparatus, comprising: 
at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: receive from a network node, one or more downlink slots, wherein the one or more downlink slots comprises at least one of an uplink grant or a downlink assignment, and wherein the one or more downlink slots provide an indication of a time to perform at least one of a frequency tuning, bandwidth part switching, or bandwidth switching; 
based on the one or more downlink slots, perform the at least one of frequency tuning, bandwidth
part switching, or bandwidth switching, and transmit at least one uplink channel or a signal via a radio frequency chain based on the at least one of frequency tuning, bandwidth part switching, or bandwidth switching; wherein the one or more downlink slots comprise a duration indication for the at least one of frequency tuning, bandwidth part switching, or bandwidth switching, wherein the duration indication comprises a gap between a start time and an end time for the at least one of frequency tuning, bandwidth part switching, or bandwidth switching at the apparatus, and wherein the one or more downlink slots further comprise a start time for an uplink part of a channel occupancy time when bandwidth parameters for the at least one of frequency tuning, bandwidth part switching, or bandwidth switching are taken into use.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims  44-49, 51-59, 61-65 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 44-49, 51-59, 61-65 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477